

116 S206 IS: Hello Girls Congressional Gold Medal Act of 2019
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 206IN THE SENATE OF THE UNITED STATESJanuary 24, 2019Mr. Tester (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo award a Congressional Gold Medal to the female telephone operators of the Army Signal Corps,
			 known as the Hello Girls.
	
 1.Short titleThis Act may be cited as the Hello Girls Congressional Gold Medal Act of 2019. 2.FindingsCongress finds the following:
 (1)On April 6, 1917, the United States declared war against Germany. As a historically neutral nation, the United States was unprepared to fight a technologically modern conflict overseas. The United States called upon American Telephone and Telegraph (referred to in this section as AT&T) to provide equipment and trained personnel for the Army Signal Corps in France. AT&T executives in Army uniform served at home under the provisions of the Act entitled An Act for making further and more effectual provision for the national defense, and for other purposes., approved June 3, 1916 (referred to in this section as the National Defense Act of 1916), which allowed for the induction of individuals with specialized skills into a reserve force.
 (2)When General John Pershing sailed for Europe in May of 1917 as head of the American Expeditionary Forces (referred to in this section as the AEF), he took telephone operating equipment with him in recognition of the inadequacy of European circuitry and with the understanding that telephones would play a key role in battlefield communications for the first time in the history of war.
 (3)From May to November of 1917, the AEF struggled to develop the telephone service necessary for the Army to function under battlefield conditions. Monolingual infantrymen from the United States were unable to connect calls rapidly or communicate effectively with their French counterparts to put calls through over toll lines that linked one region of the country with another. The Army found that the average male operator required 60 seconds to make a connection. That rate was unacceptably slow, especially for operational calls between command outposts and the front lines.
 (4)During this time, in the United States, telephone operating was largely sex-segregated. Hired for their speed in connecting calls, women filled 85 percent of the telephone operating positions in the United States. It took the average female operator 10 seconds to make a connection.
 (5)On November 8, 1917, General Pershing cabled the War Department and wrote, On account of the great difficulty of obtaining properly qualified men, request organization and dispatch to France a force of women telephone operators all speaking French and English equally well.. To begin, General Pershing requested 100 women under the command of a commissioned captain, writing that All should have allowances of Army nurses and should be uniformed..
 (6)The War Department sent press releases to newspapers across the United States to recruit women willing to serve for the duration of the war and face the hazards of submarine warfare and aerial bombardment. These articles emphasized that patriotic women would be full-fledged soldier[s] under the articles of war and would do as much to help win the war as the men in khaki who go over the top.. All women selected would take the Army oath.
 (7)More than 7,600 women volunteered for the 100 positions described in paragraph (5) and the first recruits took the Army oath on January 15, 1918.
 (8)Like nurses and doctors at the time, female Signal Corps members had relative rather than traditional ranks and were ranked as Operator, Supervisor, or Chief Operator. When promoted, the women were required to swear the Army oath again.
 (9)Telephone operators were the first women to serve as soldiers in non-medical classifications and the job of the operators was to help win the war, not to mitigate the harms of the war. In popular parlance, they were known as the Hello Girls.
 (10)Signal Corps Operators wore Army uniforms and Army insignia always, as well as standard-issue identity disks in case of death, and were subject to court martial for infractions of the military code.
 (11)Unbeknownst to the women operators and their immediate officers, the legal counsel of the Army ruled internally on March 20, 1918, that the women were not actually soldiers but contract employees, even though the women had not seen or signed any contracts. Military code allowed only for the induction of men and the code remained unchanged despite the orders of General Pershing. Nevertheless, legal counsel also recognized that the National Defense Act of 1916, which allowed for the induction of members of the telephone industry of the United States into the Armed Forces, imposed no gender restrictions.
 (12)Four days later, on March 24, 1918, the first contingent of operators began their official duties in France. The operators arrived before most infantrymen of the Armed Forces in order to facilitate logistics and deployment and spent their first night in Paris under German bombardment.
 (13)After the arrival of the operators, telephone service in France improved immediately, as calls tripled from 13,000 to 36,000 per day.
 (14)The Army quickly recruited, trained, and deployed 5 additional contingents of female Signal Corps operators. With these personnel, calls increased to 150,000 per day.
 (15)In addition to standard telephone operating, bilingual Signal Corps members provided simultaneous translation between officers from France and officers from the United States, who were communicating by telephone.
 (16)The AEF fought their first major battles in the last 2 months of the war. By that point, the Signal Corps considered the contributions of women to be so essential that, in telephone exchanges closest to the front line, the Army exclusively used women, in rotating 12-hour shifts. In the rear, the Army established rotating 8-hour shifts and gave male soldiers the overnight shift when telephone traffic was slower.
 (17)Seven bilingual operators— (A)served at the Battles of St. Mihiel and Meuse-Argonne under the immediate command of General Pershing;
 (B)staffed the Operations Boards through which orders to advance, fire, and retreat were delivered to soldiers in the trenches, to artillery units on alert, and to pilots awaiting orders at French airfields; and
 (C)were awarded a Defensive Sector Clasp for the Meuse-Argonne operation. (18)The Chief Operator supervising the Hello Girls, Grace Banker of Passaic, New Jersey, was awarded the Distinguished Service Medal. Out of 16,000 eligible Signal Corps officers, Banker was one of only 18 individuals so honored.
 (19)Thirty additional operators received special commendations, many signed by General Pershing himself, for exceptionally meritorious and conspicuous services in Advance Sections of the conflict.
 (20)The war ended on November 11, 1918. As of that date, 223 female operators served in France and had connected 26,000,000 calls for the AEF.
 (21)The Chief Signal Officer of the Army Signal Corps wrote in his official report 2 days after the date on which the war ended that a large part of the success of the communications of this Army is due to … a competent staff of women operators..
 (22)After the war ended, some women were ordered to Coblenz in Germany for the occupation of that country and to Paris for the Paris Peace Treaty of 1919 to continue telephone operations, sometimes in direct support of President Woodrow Wilson.
 (23)Two operators, Corah Bartlett and Inez Crittenden, died in France in the service of the United States and were buried there in military cemeteries with military ceremonies. Those operators died of the same influenza pandemic that killed more soldiers of the Armed Forces than combat operations.
 (24)Women of the Army Signal Corps were ineligible for discharge until formal release. Because of their role in logistics, those women were among the last soldiers to come home to the United States. The last Signal Corps operators returned from France in January of 1920.
 (25)Upon arrival in the United States, the Army informed female veterans that they had performed as civilians, not soldiers, even though operators had served in Army uniform in a theatre of war surrounded by men who were similarly engaged.
 (26)Despite the objections of General George Squier, the top-ranking officer in the Signal Corps, the Army denied Signal Corps women the veterans’ benefits granted to male soldiers and female nurses, such as—
 (A)hospitalization for disabilities incurred in the line of duty; (B)cash bonuses;
 (C)soldiers’ pensions; (D)flags on their coffins; and
 (E)the Victory Medals promised them in France. (27)For the next 60 years, female veterans, led by Merle Egan from Montana, petitioned Congress more than 50 times for their recognition. In 1977, under the sponsorship of Senator Barry Goldwater, Congress passed legislation to retroactively acknowledge the military service of the Women’s Airforce Service Pilots (referred to in this section as WASPs) of World War II and the service of any person in any other similarly situated group the members of which rendered service to the Armed Forces of the United States in a capacity considered civilian employment or contractual service at the time such service was rendered.
 (28)On November 23, 1977, President Jimmy Carter signed the legislation described in paragraph (27) into law as the GI Bill Improvement Act of 1977 (Public Law 95–202; 91 Stat. 1433).
 (29)The Signal Corps telephone operators applied for, and were granted, status as veterans in 1979. (30)Only 33 of the operators who had returned home after the war were still alive to receive their Victory Medals and official discharge papers, which were finally awarded in 1979.
 (31)One of the women, Olive Shaw from Massachusetts, returned to the United States after the war, where she worked on the professional staff of Congresswoman Edith Nourse Rogers. Shaw lived to receive her honorable discharge and was the first burial when the Massachusetts National Cemetery opened on October 11, 1980. Shaw’s uniform is on display at the National World War I Museum and Memorial in Kansas City, Missouri.
 (32)Upon receipt of her honorable discharge at a ceremony in her home in Marine City, Michigan, Hello Girl Oleda Joure Christides raised the paper to her lips and kissed it. The only thing Christides ever wanted from the Federal Government was a flag on her coffin.
 (33)On July 1, 2009, President Barack Obama signed into law Public Law 111–40 (123 Stat. 1958), which awarded the WASPs the Congressional Gold Medal for their service to the United States.
 (34)For their role as pioneers who paved the way for all women in uniform, and for service that was essential to victory in World War I, the Hello Girls merit similar recognition.
			3.Congressional gold medal
 (a)Award authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the award, on behalf of Congress, of a single gold medal of appropriate design in honor of the female telephone operators of the Army Signal Corps (commonly known as the Hello Girls), in recognition of those operators’—
 (1)pioneering military service; (2)devotion to duty; and
 (3)60-year struggle for— (A)recognition as soldiers; and
 (B)veterans’ benefits. (b)Design and strikingFor the purposes of the award described in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike the gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
			(c)Smithsonian Institution
 (1)In generalAfter the award of the gold medal under subsection (a), the medal shall be given to the Smithsonian Institution, where the medal shall be available for display, as appropriate, and made available for research.
 (2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available elsewhere, particularly at—
 (A)appropriate locations associated with—
 (i)the Army Signal Corps; (ii)the Women in Military Service for America Memorial;
 (iii)the U.S. Army Women’s Museum; and (iv)the National World War I Museum and Memorial; and
 (B)any other location determined appropriate by the Smithsonian Institution. 4.Duplicate medalsUnder such regulations as the Secretary may prescribe, the Secretary may strike and sell duplicates in bronze of the gold medal struck under section 3 at a price sufficient to cover the costs of the medals, including labor, materials, dies, use of machinery, and overhead expenses.
		5.National medals
 (a)National medalsMedals struck under this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.